DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “each of the first and second insulative materials” (line 2) which should be replaced with
“each of the first insulative material and the second insulative material”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 (claim 18) recites “a source region and a drain region disposed in substrate regions at different ends of the channel layer”, and it is unclear which specific embodiment applicant is referring to because for a memory device having a vertical channel structure, the source is disposed in the substrate and the drain region is disposed in the upper portion of the channel layer (but not in the substrate). According to the specification, in the embodiment of Fig. 1,“a source region and a drain region” are disposed in substrate regions “at different ends of the channel layer”. However, in the embodiment of Fig. 5A of the instant application, “a source region” is disposed in a substrate, and the drain region is disposed in the upper portion of the channel layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0035026 to Jang et al. (hereinafter Jang) in view of Shin et al. (US Patent No. 9,093,369, hereinafter Shin).
With respect to claim 1, Jang discloses a memory device (e.g., three-dimensional memory device) (Jang, Figs. 2A-2B, ¶0005-¶0026, ¶0067-¶0075) comprising:
       a substrate (100) (Jang, Figs. 2A-2B, ¶0068-¶0069);
       an electrode stack structure (e.g., the gate stack 20 including gate electrodes 160 and insulating layers 110) (Jang, Figs. 2A-2B, ¶0068-¶0070) disposed on the substrate (100), the electrode stack structure (20) including gate electrode layers (e.g., 160) and interlayer insulation layers (e.g., 110), which are alternately stacked in a direction perpendicular to the substrate (100);
       a first trench (e.g., a channel hole 102 for the vertical channel 150) (Jang, Figs. 2A-2B, ¶0071-¶0072) penetrating the electrode stack structure (20) on the substrate (100) to expose sidewall surfaces of the gate electrode layers (160) and the interlayer insulation layers (110);
       a charge barrier layer (141/142) (Jang, Figs. 2A-2B, ¶0072) disposed to cover the interlayer insulation layers (110) and the gate electrode layers (160) along an inner surface of the trench (102);
      a charge trap layer (143) (Jang, Figs. 2A-2B, ¶0072) disposed on the charge barrier layer (141/142) along the inner surface of the trench (102);
      a tunneling structure (144) (Jang, Figs. 2A-2B, ¶0072) disposed on the charge trap layer (143) along the inner surface of the trench (102); and
      a channel layer (150) disposed to contact the tunneling structure (144),
     wherein the tunneling structure (144) comprises a first tunneling layer (144) including a first insulative material (e.g., silicon oxide) (Jang, Figs. 2A-2B, ¶0099).
Further, Jang does not specifically disclose a nonvolatile memory device, wherein the tunneling structure comprises a second tunneling layer including a resistance switching material; and a third tunneling layer including a second insulative material.
However, Jang teaches configuring the gate insulating stack (140) to include a variable resistance layer (Jang, Figs. 2A-2B, ¶0072).
Further, Shin teaches forming a nonvolatile memory device (e.g., 3D RRAM) (Shin, Figs. 38-40, Col. 1, lies 48-60; Col. 14, lines 40-43; Col. 15, lines 1-20; Col. 16, lines 3-22; lines 58-67; Col. 17, lines 1-67; Col. 18, lines 26-38; Col. 30, lines 23-67; Col. 31, lines 1-9) comprising the gate insulating stack (42/34) (Shin, Figs. 38-40, Col. 16, lines 3-23; Col. 18, lines 18-25) between the gates (e.g., WL1-WL4) and the channel layer (32), wherein the gate insulating stack (42/34) includes the gate insulating layer (42) and a resistance switching material (e.g., 34, variable resistive layer). The resistance switching material (34) (Shin, Figs. 4C, 38-40, Col. 16, lies 58-67; Col. 17, lines 1-67; Col. 19, lines 1-17) includes a transition metal oxide or silicon oxide having non-stoichiometric composition. The variable resistive layer (34) (Shin, Figs. 4C, 38-40, Col. 17, lies 43-66) of Shin comprises a triple-layered material including oxygen exchange layer (34b), switching layer (34a), and tunneling barrier layer (34c), wherein the tunneling barrier layer (34c) has a stoichiometric composition and prevents the oxygen atoms in the switching layer (34a) and oxygen exchange layer (34b) from diffusing/migrating into the channel layer (32) (Shin, Figs. 4C, 38-40, Col. 17, lies 63-66), and the oxygen exchange layer (34b) having oxygen content greater than that of the switching layer (34a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Jang by forming a variable resistance layer between the gate insulating layer structure and the channel layer as taught by Shin, wherein the gate insulating layer structure includes a tunneling layer as a first tunneling layer, and the variable resistance layer has a triple-layered material layers of non-stoichiometric composition and a stoichiometric composition and including a third layer as a third tunneling layer to have a nonvolatile memory device, wherein the tunneling structure comprises a second tunneling layer including a resistance switching material; and a third tunneling layer including a second insulative material in order to provide improved nonvolatile 3D resistive memory with increased memory capacity and controlled electrical resistance of the variable resistive pattern due to response to an oxidation or reduction of oxygen in the variable resistive pattern (Shin, Col. 1, lines 39-60; Col. 14, lines 42-43).
Regarding claim 2, Jang in view of Shin discloses the nonvolatile memory device of claim 1. Further, Jang discloses the nonvolatile memory device, wherein the first tunneling layer (144) (Jang, Figs. 2A-2B, ¶0072) extends in a direction perpendicular to the substrate, but does not specifically disclose that each of the first to third tunneling layers extends in a direction perpendicular to the substrate. However, Shin teaches the variable resistive layer (34) (Shin, Figs. 4C, 38-40, Col. 17, lies 43-66) comprises a triple-layered material including oxygen exchange layer (34b), switching layer (34a), and tunneling barrier layer (34c), wherein each of the first to third variable resistive layers extends in a direction perpendicular to the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Jang/Shin by forming a variable resistance layer having a triple-layered material layers between the gate insulating layer structure and the channel layer as taught by Shin, wherein the gate insulating layer structure includes a tunneling layer as a first tunneling layer, and the variable resistance layer includes a third layer as a third tunneling layer to have a nonvolatile memory device, wherein each of the first to third tunneling layers extends in a direction perpendicular to the substrate in order to provide improved nonvolatile 3D resistive memory with increased memory capacity and controlled electrical resistance of the variable resistive pattern due to response to an oxidation or reduction of oxygen in the variable resistive pattern (Shin, Col. 1, lines 39-60; Col. 14, lines 42-43).
Regarding claim 3, Jang in view of Shin discloses the nonvolatile memory device of claim 1. Further, Jang does not specifically disclose that the resistance switching material is a material whose electric resistance varies reversibly between a high resistance state and a low resistance state depending on a magnitude of an applied electric field. However, Shin teaches that the resistance switching material (34) (Shin, Figs. 38-40, Col. 16, lines 58-67; Col. 17, lines 1-4) is a material whose electric resistance varies reversibly between a high resistance state (e.g., the conductive filaments are formed in the resistive layer 34 by applying a high voltage or the conductive filaments are removed by applying a  ground or sub-threshold voltage to perform program or erase operations) (Shin, Figs. 38-40, Col. 19, lines 15-67; Col. 20, lines 1-67; Col. 21, lines 1-34) and a low resistance state depending on a magnitude of an applied electric field.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Jang/Shin by forming a variable resistance layer comprised of variable resistance material as taught by Shin to have a nonvolatile memory device, wherein the resistance switching material is a material whose electric resistance varies reversibly between a high resistance state and a low resistance state depending on a magnitude of an applied electric field in order to provide improved nonvolatile 3D resistive memory with increased memory capacity and controlled electrical resistance of the variable resistive pattern due to response to an oxidation or reduction of oxygen in the variable resistive pattern (Shin, Col. 1, lines 39-60; Col. 14, lines 42-43).
Regarding claim 4, Jang in view of Shin discloses the nonvolatile memory device of claim 1. Further, Jang does not specifically disclose that when a voltage equal to or greater than a predetermined threshold voltage is applied to the second tunneling layer, the second tunneling layer has an output current that is nonlinearly increased in response to the voltage. However, Shin teaches that the resistance switching material (34) (Shin, Figs. 38-40, Col. 16, lines 58-67; Col. 17, lines 1-4) is a material whose electric resistance varies reversibly between a high resistance state (e.g., the conductive filaments are formed in the resistive layer 34 by applying a high voltage or the conductive filaments are removed by applying a  ground or sub-threshold voltage to perform program or erase operations) (Shin, Figs. 38-40, Col. 19, lines 15-67; Col. 20, lines 1-67; Col. 21, lines 1-34) and a low resistance state depending on a magnitude of an applied electric field.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Jang/Shin by forming a variable resistance layer having a triple-layered material layers between the gate insulating layer structure and the channel layer as taught by Shin, wherein the gate insulating layer structure includes a tunneling layer as a first tunneling layer, and the variable resistance layer includes a second layer as a second tunneling layer and a third layer as a third tunneling layer to have a nonvolatile memory device, wherein when a voltage equal to or greater than a predetermined threshold voltage is applied to the second tunneling layer, the second tunneling layer has an output current that is nonlinearly increased in response to the voltage in order to provide improved nonvolatile 3D resistive memory with increased memory capacity and controlled electrical resistance of the variable resistive pattern due to response to an oxidation or reduction of oxygen in the variable resistive pattern (Shin, Col. 1, lines 39-60; Col. 14, lines 42-43).
Regarding claim 7, Jang in view of Shin discloses the nonvolatile memory device of claim 1. Further, Jang discloses that the first insulative material (144) comprises silicon oxide (Jang, Figs. 2A-2B, ¶0099), but does not specifically disclose that each of the first and second insulative materials comprises at least one selected from the group consisting of silicon oxide, silicon nitride, and silicon oxynitride. However, Shin teaches the resistance switching material (34) (Shin, Figs. 38-40, Col. 16, lines 58-67; Col. 17, lines 1-4) including silicon oxide having non-stoichiometric composition. The variable resistive layer (34) (Shin, Figs. 4C, 38-40, Col. 17, lies 43-66) of Shin comprises a triple-layered material including oxygen exchange layer (34b), switching layer (34a), and tunneling barrier layer (34c), wherein the tunneling barrier layer (34c) has a stoichiometric composition and prevents the oxygen atoms in the switching layer (34a) and oxygen exchange layer (34b) from diffusing/migrating into the channel layer (32) (Shin, Figs. 4C, 38-40, Col. 17, lies 63-66), and the oxygen exchange layer (34b) having oxygen content greater than that of the switching layer (34a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify further the memory device of Jang/Shin by forming a variable resistance layer between the gate insulating layer structure and the channel layer as taught by Shin, wherein the variable resistance layer has a triple-layered material layers of non-stoichiometric composition and a stoichiometric composition to have a nonvolatile memory device, wherein each of the first and second insulative materials comprises silicon oxide in order to provide improved nonvolatile 3D resistive memory with increased memory capacity and controlled electrical resistance of the variable resistive pattern due to response to an oxidation or reduction of oxygen in the variable resistive pattern (Shin, Col. 1, lines 39-60; Col. 14, lines 42-43).
Regarding claim 8, Jang in view of Shin discloses the nonvolatile memory device of claim 1. Further, Jang discloses that the charge barrier layer (141/142) (Jang, Figs. 2A-2B, ¶0072, ¶0099) comprises at least one (e.g., the charge barrier layer 142 includes silicon oxide) selected from the group consisting of silicon oxide.
Regarding claim 9, Jang in view of Shin discloses the nonvolatile memory device of claim 1. Further, Jang discloses that the channel layer (152) (Jang, Figs. 2A-2B, ¶0071) comprises at least one selected from the group consisting of silicon.
Regarding claim 10, Jang in view of Shin discloses the nonvolatile memory device of claim 1. Further, Jang discloses the nonvolatile memory device, further comprising: a source region (108s) (Jang, Figs. 2A-2B, ¶0069, ¶0071) and a drain region (108d) (Jang, Figs. 2A-2B, ¶0071) disposed in substrate regions at different ends of the channel layer (152).
Regarding claim 11, Jang in view of Shin discloses the nonvolatile memory device of claim 1. Further, Jang does not specifically disclose a source contact layer disposed between the substrate and the stack structure and contacting the channel layer. However, Shin teaches forming a conductive pad (9) (Shin, Fig. 21, Col. 25, lines 61-67; Col. 26, lines 1-55) between the substrate (1) and the stack structure to improve the current flow between the channel layer 32 and the common source lines.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nonvolatile memory device of Jang/Shin by forming a source contact layer between the substrate and the channel layer as taught by Shin to have the nonvolatile memory device, further comprising a source contact layer disposed between the substrate and the stack structure and contacting the channel layer to improve the current flow between the channel layer and the substrate (Shin, Fig. 21, Col. 26, lines 52-55).
With respect to claim 12, Jang discloses a memory device (e.g., three-dimensional memory device) (Jang, Figs. 2A-2B, ¶0005-¶0026, ¶0067-¶0075) comprising:
       a substrate (100) (Jang, Figs. 2A-2B, ¶0068-¶0069);
       an electrode stack structure (e.g., the gate stack 20 including gate electrodes 160 and insulating layers 110) (Jang, Figs. 2A-2B, ¶0068-¶0070) disposed on the substrate (100), the electrode stack structure (20) including gate electrode layers (e.g., 160);
       a charge barrier layer (141/142) (Jang, Figs. 2A-2B, ¶0072) disposed to cover sidewalls surfaces of the electrode stack (20);
      a charge trap layer (143) (Jang, Figs. 2A-2B, ¶0072) disposed on the charge barrier layer (141/142);
      a tunneling structure (144) (Jang, Figs. 2A-2B, ¶0072) disposed on the charge trap layer (143); and
      a channel layer (150) disposed to contact the tunneling structure (144),
     wherein the tunneling structure (144) comprises a first tunneling layer (144) including a first insulative material (e.g., silicon oxide) (Jang, Figs. 2A-2B, ¶0099).
Further, Jang does not specifically disclose a nonvolatile memory device, wherein the tunneling structure comprises a second tunneling layer including a resistance switching material; and a third tunneling layer including a second insulative material.
However, Jang teaches configuring the gate insulating stack (140) to include a variable resistance layer (Jang, Figs. 2A-2B, ¶0072).
Further, Shin teaches forming a nonvolatile memory device (e.g., 3D RRAM) (Shin, Figs. 38-40, Col. 1, lies 48-60; Col. 14, lines 40-43; Col. 15, lines 1-20; Col. 16, lines 3-22; lines 58-67; Col. 17, lines 1-67; Col. 18, lines 26-38; Col. 30, lines 23-67; Col. 31, lines 1-9) comprising the gate insulating stack (42/34) (Shin, Figs. 38-40, Col. 16, lines 3-23; Col. 18, lines 18-25) between the gates (e.g., WL1-WL4) and the channel layer (32), wherein the gate insulating stack (42/34) includes the gate insulating layer (42) and a resistance switching material (e.g., 34, variable resistive layer). The resistance switching material (34) (Shin, Figs. 4C, 38-40, Col. 16, lies 58-67; Col. 17, lines 1-67; Col. 19, lines 1-17) includes a transition metal oxide or silicon oxide having non-stoichiometric composition. The variable resistive layer (34) (Shin, Figs. 4C, 38-40, Col. 17, lies 43-66) of Shin comprises a triple-layered material including oxygen exchange layer (34b), switching layer (34a), and tunneling barrier layer (34c), wherein the tunneling barrier layer (34c) has a stoichiometric composition and prevents the oxygen atoms in the switching layer (34a) and oxygen exchange layer (34b) from diffusing/migrating into the channel layer (32) (Shin, Figs. 4C, 38-40, Col. 17, lies 63-66), and the oxygen exchange layer (34b) having oxygen content greater than that of the switching layer (34a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Jang by forming a variable resistance layer between the gate insulating layer structure and the channel layer as taught by Shin, wherein the gate insulating layer structure includes a tunneling layer as a first tunneling layer, and the variable resistance layer has a triple-layered material layers of non-stoichiometric composition and a stoichiometric composition and including a third layer as a third tunneling layer to have a nonvolatile memory device, wherein the tunneling structure comprises a second tunneling layer including a resistance switching material; and a third tunneling layer including a second insulative material in order to provide improved nonvolatile 3D resistive memory with increased memory capacity and controlled electrical resistance of the variable resistive pattern due to response to an oxidation or reduction of oxygen in the variable resistive pattern (Shin, Col. 1, lines 39-60; Col. 14, lines 42-43).
Regarding claim 13, Jang in view of Shin discloses the nonvolatile memory device of claim 12. Further, Jang discloses the nonvolatile memory device, wherein the first tunneling layer (144) (Jang, Figs. 2A-2B, ¶0072) extends in a direction perpendicular to the substrate, but does not specifically disclose that each of the first to third tunneling layers extends in a direction perpendicular to the substrate. However, Shin teaches the variable resistive layer (34) (Shin, Figs. 4C, 38-40, Col. 17, lies 43-66) comprises a triple-layered material including oxygen exchange layer (34b), switching layer (34a), and tunneling barrier layer (34c), wherein each of the first to third variable resistive layers extends in a direction perpendicular to the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Jang/Shin by forming a variable resistance layer having a triple-layered material layers between the gate insulating layer structure and the channel layer as taught by Shin, wherein the gate insulating layer structure includes a tunneling layer as a first tunneling layer, and the variable resistance layer includes a third layer as a third tunneling layer to have a nonvolatile memory device, wherein each of the first to third tunneling layers extends in a direction perpendicular to the substrate in order to provide improved nonvolatile 3D resistive memory with increased memory capacity and controlled electrical resistance of the variable resistive pattern due to response to an oxidation or reduction of oxygen in the variable resistive pattern (Shin, Col. 1, lines 39-60; Col. 14, lines 42-43).
Regarding claim 16, Jang in view of Shin discloses the nonvolatile memory device of claim 12. Further, Jang discloses that the charge barrier layer (141/142) (Jang, Figs. 2A-2B, ¶0072, ¶0099) comprises at least one (e.g., the charge barrier layer 142 includes silicon oxide) selected from the group consisting of silicon oxide.
Regarding claim 17, Jang in view of Shin discloses the nonvolatile memory device of claim 12. Further, Jang discloses that the channel layer (152) (Jang, Figs. 2A-2B, ¶0071) comprises at least one selected from the group consisting of silicon.
Regarding claim 18, Jang in view of Shin discloses the nonvolatile memory device of claim 12. Further, Jang discloses the nonvolatile memory device, further comprising: a source region (108s) (Jang, Figs. 2A-2B, ¶0069, ¶0071) and a drain region (108d) (Jang, Figs. 2A-2B, ¶0071) disposed in substrate regions at different ends of the channel layer (152).
Regarding claim 19, Jang in view of Shin discloses the nonvolatile memory device of claim 12. Further, Jang does not specifically disclose a source contact layer disposed between the substrate and the stack structure and contacting the channel layer. However, Shin teaches forming a conductive pad (9) (Shin, Fig. 21, Col. 25, lines 61-67; Col. 26, lines 1-55) between the substrate (1) and the stack structure to improve the current flow between the channel layer 32 and the common source lines.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nonvolatile memory device of Jang/Shin by forming a source contact layer between the substrate and the channel layer as taught by Shin to have the nonvolatile memory device, further comprising a source contact layer disposed between the substrate and the stack structure and contacting the channel layer to improve the current flow between the channel layer and the substrate (Shin, Fig. 21, Col. 26, lines 52-55).
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0035026 to Jang in view of Lee et al. (US 2009/0321811, hereinafter Lee) and Shin (US Patent No. 9,093,369).
With respect to claim 1, Jang discloses a memory device (e.g., three-dimensional memory device) (Jang, Figs. 2A-2B, ¶0005-¶0026, ¶0067-¶0075) comprising:
       a substrate (100) (Jang, Figs. 2A-2B, ¶0068-¶0069);
       an electrode stack structure (e.g., the gate stack 20 including gate electrodes 160 and insulating layers 110) (Jang, Figs. 2A-2B, ¶0068-¶0070) disposed on the substrate (100), the electrode stack structure (20) including gate electrode layers (e.g., 160) and interlayer insulation layers (e.g., 110), which are alternately stacked in a direction perpendicular to the substrate (100);
       a first trench (e.g., a channel hole 102 for the vertical channel 150) (Jang, Figs. 2A-2B, ¶0071-¶0072) penetrating the electrode stack structure (20) on the substrate (100) to expose sidewall surfaces of the gate electrode layers (160) and the interlayer insulation layers (110);
       a charge barrier layer (141/142) (Jang, Figs. 2A-2B, ¶0072) disposed to cover the interlayer insulation layers (110) and the gate electrode layers (160) along an inner surface of the trench (102);
      a charge trap layer (143) (Jang, Figs. 2A-2B, ¶0072) disposed on the charge barrier layer (141/142) along the inner surface of the trench (102);
      a tunneling structure (144) (Jang, Figs. 2A-2B, ¶0072) disposed on the charge trap layer (143) along the inner surface of the trench (102); and
      a channel layer (150) disposed to contact the tunneling structure (144),
     wherein the tunneling structure (144) comprises a first tunneling layer (144) including a first insulative material (e.g., silicon oxide) (Jang, Figs. 2A-2B, ¶0099).
Further, Jang does not specifically disclose a nonvolatile memory device, wherein the tunneling structure comprises a second tunneling layer including a resistance switching material; and a third tunneling layer including a second insulative material.
However, Jang teaches configuring the gate insulating stack (140) to include a variable resistance layer (Jang, Figs. 2A-2B, ¶0072).
Further, Lee teaches forming a nonvolatile memory device (Lee, Figs. 1-9, ¶0002-¶0003, ¶0004-¶0021, ¶0051-¶0085) comprising a tunneling structure including a first tunneling layer (122, e.g., including silicon oxide) (Lee, Figs. 4-9, ¶0068, ¶0070, ¶0084) disposed on the channel layer (110), a second tunneling layer (124, e.g., including a second layer of silicon nitride or a high-k material such as Al2O3, HfO2) (Lee, Figs. 4-9, ¶0068, ¶0070, ¶0084) disposed on the first tunneling layer (122), and a third tunneling layer (126, e.g., including silicon oxide) (Lee, Figs. 4-9, ¶0068, ¶0070, ¶0084) disposed on the second tunneling layer (124), wherein the first and the third tunneling layers (122 and 126) include an insulative material (e.g., silicon oxide) and the second tunneling layer (124) includes a different material (e.g., a metal oxide, Al2O3, HfO2). The tunneling structure of Lee is configured to mitigate or eliminate leakage current between the charge storage layer and the underlying active layer (Lee, Figs. 4-9, ¶0004, ¶0084). 
Further, Shin teaches forming a nonvolatile memory device (e.g., 3D RRAM) (Shin, Figs. 38-40, Col. 1, lies 48-60; Col. 14, lines 40-43; Col. 15, lines 1-20; Col. 16, lines 3-22; lines 58-67; Col. 17, lines 1-67; Col. 18, lines 26-38; Col. 30, lines 23-67; Col. 31, lines 1-9) comprising the gate insulating stack (42/34) (Shin, Figs. 38-40, Col. 16, lines 3-23; Col. 18, lines 18-25) between the gates (e.g., WL1-WL4) and the channel layer (32), wherein the gate insulating stack (42/34) includes the gate insulating layer (42) and a resistance switching material (e.g., 34, variable resistive layer). The resistance switching material (34) (Shin, Figs. 4C, 38-40, Col. 16, lies 58-67; Col. 17, lines 1-67; Col. 19, lines 1-17) includes a transition metal oxide (e.g., oxide of aluminum (Al) or hafnium (Hf)) or silicon oxide having non-stoichiometric composition. The resistance switching material (34) of Shin is between the gate insulating layer (42) including silicon oxide and the channel layer (32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Jang by forming a tunneling structure including three tunneling layers with the second tunneling layer comprised of a metal oxide as taught by Lee, wherein the metal oxide of the second tunneling layer has a variable resistive properties as taught by Shin to have a nonvolatile memory device, wherein the tunneling structure comprises a second tunneling layer including a resistance switching material; and a third tunneling layer including a second insulative material in order to provide improved nonvolatile memory to mitigate or eliminate leakage current between the charge storage layer and the active layer, and to provide 3D resistive memory with increased memory capacity and controlled electrical resistance of the variable resistive pattern due to response to an oxidation or reduction of oxygen in the variable resistive pattern (Lee, ¶0004, ¶0084; Shin, Col. 1, lines 39-60; Col. 14, lines 42-43).
With respect to claim 12, Jang discloses a memory device (e.g., three-dimensional memory device) (Jang, Figs. 2A-2B, ¶0005-¶0026, ¶0067-¶0075) comprising:
       a substrate (100) (Jang, Figs. 2A-2B, ¶0068-¶0069);
       an electrode stack structure (e.g., the gate stack 20 including gate electrodes 160 and insulating layers 110) (Jang, Figs. 2A-2B, ¶0068-¶0070) disposed on the substrate (100), the electrode stack structure (20) including gate electrode layers (e.g., 160);
       a charge barrier layer (141/142) (Jang, Figs. 2A-2B, ¶0072) disposed to cover sidewalls surfaces of the electrode stack (20);
      a charge trap layer (143) (Jang, Figs. 2A-2B, ¶0072) disposed on the charge barrier layer (141/142);
      a tunneling structure (144) (Jang, Figs. 2A-2B, ¶0072) disposed on the charge trap layer (143); and
      a channel layer (150) disposed to contact the tunneling structure (144),
     wherein the tunneling structure (144) comprises a first tunneling layer (144) including a first insulative material (e.g., silicon oxide) (Jang, Figs. 2A-2B, ¶0099).
Further, Jang does not specifically disclose a nonvolatile memory device, wherein the tunneling structure comprises a second tunneling layer including a resistance switching material; and a third tunneling layer including a second insulative material.
However, Jang teaches configuring the gate insulating stack (140) to include a variable resistance layer (Jang, Figs. 2A-2B, ¶0072).
Further, Lee teaches forming a nonvolatile memory device (Lee, Figs. 1-9, ¶0002-¶0003, ¶0004-¶0021, ¶0051-¶0085) comprising a tunneling structure including a first tunneling layer (122, e.g., including silicon oxide) (Lee, Figs. 4-9, ¶0068, ¶0070, ¶0084) disposed on the channel layer (110), a second tunneling layer (124, e.g., including a second layer of silicon nitride or a high-k material such as Al2O3, HfO2) (Lee, Figs. 4-9, ¶0068, ¶0070, ¶0084) disposed on the first tunneling layer (122), and a third tunneling layer (126, e.g., including silicon oxide) (Lee, Figs. 4-9, ¶0068, ¶0070, ¶0084) disposed on the second tunneling layer (124), wherein the first and the third tunneling layers (122 and 126) include an insulative material (e.g., silicon oxide) and the second tunneling layer (124) includes a different material (e.g., a metal oxide, Al2O3, HfO2). The tunneling structure of Lee is configured to mitigate or eliminate leakage current between the charge storage layer and the underlying active layer (Lee, Figs. 4-9, ¶0004, ¶0084). 
Further, Shin teaches forming a nonvolatile memory device (e.g., 3D RRAM) (Shin, Figs. 38-40, Col. 1, lies 48-60; Col. 14, lines 40-43; Col. 15, lines 1-20; Col. 16, lines 3-22; lines 58-67; Col. 17, lines 1-67; Col. 18, lines 26-38; Col. 30, lines 23-67; Col. 31, lines 1-9) comprising the gate insulating stack (42/34) (Shin, Figs. 38-40, Col. 16, lines 3-23; Col. 18, lines 18-25) between the gates (e.g., WL1-WL4) and the channel layer (32), wherein the gate insulating stack (42/34) includes the gate insulating layer (42) and a resistance switching material (e.g., 34, variable resistive layer). The resistance switching material (34) (Shin, Figs. 4C, 38-40, Col. 16, lies 58-67; Col. 17, lines 1-67; Col. 19, lines 1-17) includes a transition metal oxide (e.g., oxide of aluminum (Al) or hafnium (Hf)) or silicon oxide having non-stoichiometric composition. The resistance switching material (34) of Shin is between the gate insulating layer (42) including silicon oxide and the channel layer (32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Jang by forming a tunneling structure including three tunneling layers with the second tunneling layer comprised of a metal oxide as taught by Lee, wherein the metal oxide of the second tunneling layer has a variable resistive properties as taught by Shin to have a nonvolatile memory device, wherein the tunneling structure comprises a second tunneling layer including a resistance switching material; and a third tunneling layer including a second insulative material in order to provide improved nonvolatile memory to mitigate or eliminate leakage current between the charge storage layer and the active layer, and to provide 3D resistive memory with increased memory capacity and controlled electrical resistance of the variable resistive pattern due to response to an oxidation or reduction of oxygen in the variable resistive pattern (Lee, ¶0004, ¶0084; Shin, Col. 1, lines 39-60; Col. 14, lines 42-43).
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0035026 to Jang in view of Shin (US Patent No. 9,093,369) as applied to claim 1 (claim 12), and further in view of Mazed (US Patent No. 10,803,941) and Kwon (US 2016/0005882).
Regarding Claims 5 and 6, Jang in view of Shin discloses the nonvolatile memory device of claim 1. Further, Jang does not specifically disclose the nonvolatile memory device, wherein the resistance switching material comprises at least one selected from the group consisting of an indium-antimony- tellurium-based alloy, a germanium-antimony-tellurium-based alloy, an arsenic-antimony-tellurium-based alloy, and a tin-antimony- 5tellurium-based alloy (as claimed in claim 5); wherein the resistance switching material comprises at least one selected from the group consisting of niobium oxide, vanadium 10oxide, copper-doped silicon oxide, and silver-doped titanium oxide (as claimed in claim 6).
However, Mazed teaches a nonvolatile memory device (Mazed, Fig. 7, Col. 1, lines 23-34; Col. 3, lines 43-67; Col. 4, lines 1-24) based on a phase change material such as a phase transition material (440) formed over the silicon diode layer (280) on the silicon substrate, wherein the phase transition material (Mazed, Fig. 7, Col. 4, lines 7-24) includes antimony-tellurium-based material or a phase transition oxide material, such as vanadium oxide. Further, Kwon teaches the resistance variable materials (Kwon, ¶0162-¶0166) include transition metal oxides and chalcogenides including niobium oxide, copper-doped silicon oxide, and a compound including antimony (Sb) and tellurium (Te).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nonvolatile memory device of Jang/Shin by forming a phase change material on a silicon oxide material as taught by Mazed as a second tunneling layer, wherein the phase change material comprised of a specific material capable of changing the resistance state as taught by Kwon to have the resistance switching material comprises at least one selected from the group consisting of an indium-antimony- tellurium-based alloy, a germanium-antimony-tellurium-based alloy, an arsenic-antimony-tellurium-based alloy, and a tin-antimony- 5tellurium-based alloy (as claimed in claim 5); wherein the resistance switching material comprises at least one selected from the group consisting of niobium oxide, vanadium 10oxide, copper-doped silicon oxide, and silver-doped titanium oxide (as claimed in claim 6) in order to provide the nonvolatile memory device having a transistor to obtain greater speed, higher integration density, and higher efficiency (Mazed, Col. 1, lines 23-26; Col. 3, lines 43-47; Kwon, ¶0003, ¶0009-¶0014, ¶0023,  ¶0162-¶0166).
Regarding Claims 14 and 15, Jang in view of Shin discloses the nonvolatile memory device of claim 12. Further, Jang does not specifically disclose the nonvolatile memory device, wherein the resistance switching material comprises at least one selected from the group consisting of an indium-antimony- tellurium-based alloy, a germanium-antimony-tellurium-based alloy, an arsenic-antimony-tellurium-based alloy, and a tin-antimony- 5tellurium-based alloy (as claimed in claim 14); wherein the resistance switching material comprises at least one selected from the group consisting of niobium oxide, vanadium 10oxide, copper-doped silicon oxide, and silver-doped titanium oxide (as claimed in claim 15).
However, Mazed teaches a nonvolatile memory device (Mazed, Fig. 7, Col. 1, lines 23-34; Col. 3, lines 43-67; Col. 4, lines 1-24) based on a phase change material such as a phase transition material (440) formed over the silicon diode layer (280) on the silicon substrate, wherein the phase transition material (Mazed, Fig. 7, Col. 4, lines 7-24) includes antimony-tellurium-based material or a phase transition oxide material, such as vanadium oxide. Further, Kwon teaches the resistance variable materials (Kwon, ¶0162-¶0166) include transition metal oxides and chalcogenides including niobium oxide, copper-doped silicon oxide, and a compound including antimony (Sb) and tellurium (Te).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nonvolatile memory device of Jang/Shin by forming a phase change material on a silicon oxide material as taught by Mazed as a second tunneling layer, wherein the phase change material comprised of a specific material capable of changing the resistance state as taught by Kwon to have the resistance switching material comprises at least one selected from the group consisting of an indium-antimony- tellurium-based alloy, a germanium-antimony-tellurium-based alloy, an arsenic-antimony-tellurium-based alloy, and a tin-antimony- 5tellurium-based alloy (as claimed in claim 14); wherein the resistance switching material comprises at least one selected from the group consisting of niobium oxide, vanadium 10oxide, copper-doped silicon oxide, and silver-doped titanium oxide (as claimed in claim 15) in order to provide the nonvolatile memory device having a transistor to obtain greater speed, higher integration density, and higher efficiency (Mazed, Col. 1, lines 23-26; Col. 3, lines 43-47; Kwon, ¶0003, ¶0009-¶0014, ¶0023,  ¶0162-¶0166).
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0035026 to Jang in view of Lee (US 2009/0321811) and Shin (US Patent No. 9,093,369) as applied to claim 1 (claim 12), and further in view of Kwon (US 2016/0005882).
Regarding Claims 5 and 6, Jang in view of Lee and Shin discloses the nonvolatile memory device of claim 1. Further, Jang does not specifically disclose the nonvolatile memory device, wherein the resistance switching material comprises at least one selected from the group consisting of an indium-antimony- tellurium-based alloy, a germanium-antimony-tellurium-based alloy, an arsenic-antimony-tellurium-based alloy, and a tin-antimony- 5tellurium-based alloy (as claimed in claim 5); wherein the resistance switching material comprises at least one selected from the group consisting of niobium oxide, vanadium 10oxide, copper-doped silicon oxide, and silver-doped titanium oxide (as claimed in claim 6).
However, Kwon teaches the resistance variable materials (Kwon, ¶0162-¶0166) include transition metal oxides and chalcogenides including niobium oxide, copper-doped silicon oxide, and a compound including antimony (Sb) and tellurium (Te).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nonvolatile memory device of Jang/Lee/Shin by forming a second tunneling layer comprised of a specific material capable of changing the resistance state as taught by Kwon to have the resistance switching material comprises at least one selected from the group consisting of an indium-antimony- tellurium-based alloy, a germanium-antimony-tellurium-based alloy, an arsenic-antimony-tellurium-based alloy, and a tin-antimony- 5tellurium-based alloy (as claimed in claim 5); wherein the resistance switching material comprises at least one selected from the group consisting of niobium oxide, vanadium 10oxide, copper-doped silicon oxide, and silver-doped titanium oxide (as claimed in claim 6) in order to provide the nonvolatile memory device having a transistor including a resistance variable material capable of storing data to obtain a higher integration density (Kwon, ¶0003, ¶0009-¶0014, ¶0023,  ¶0162-¶0166).
Regarding Claims 14 and 15, Jang in view of Lee and Shin discloses the nonvolatile memory device of claim 12. Further, Jang does not specifically disclose the nonvolatile memory device, wherein the resistance switching material comprises at least one selected from the group consisting of an indium-antimony- tellurium-based alloy, a germanium-antimony-tellurium-based alloy, an arsenic-antimony-tellurium-based alloy, and a tin-antimony- 5tellurium-based alloy (as claimed in claim 14); wherein the resistance switching material comprises at least one selected from the group consisting of niobium oxide, vanadium 10oxide, copper-doped silicon oxide, and silver-doped titanium oxide (as claimed in claim 15).
However, Kwon teaches the resistance variable materials (Kwon, ¶0162-¶0166) include transition metal oxides and chalcogenides including niobium oxide, copper-doped silicon oxide, and a compound including antimony (Sb) and tellurium (Te).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nonvolatile memory device of Jang/Lee/Shin by forming a second tunneling layer comprised of a specific material capable of changing the resistance state as taught by Kwon to have the resistance switching material comprises at least one selected from the group consisting of an indium-antimony- tellurium-based alloy, a germanium-antimony-tellurium-based alloy, an arsenic-antimony-tellurium-based alloy, and a tin-antimony- 5tellurium-based alloy (as claimed in claim 14); wherein the resistance switching material comprises at least one selected from the group consisting of niobium oxide, vanadium 10oxide, copper-doped silicon oxide, and silver-doped titanium oxide (as claimed in claim 15) in order to provide the nonvolatile memory device having a transistor including a resistance variable material capable of storing data to obtain a higher integration density (Kwon, ¶0003, ¶0009-¶0014, ¶0023,  ¶0162-¶0166).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891